Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/19/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                                                       Response to Amendment
The amendment filed 07/14/2022 has been entered.  As directed, claims 1 have been amended, no canceled and added. Thus claims 1-8 remain pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall US 2017/0,251,526.

1.	A heater (subtract, fig.1A and 1B) comprising: 
	a substrate (fig.1, 1; pane);
	a transparent conductive oxide layer (fig.1A,6; page.4, para.0055,0056; electrically conductive coatings preferably contain indium tin oxide (ITO); the electrically conductive coating is preferably transparent) that is disposed on the substrate (fig.1; 1), 
	a first power supply electrode (fig.1A, 5.1; a first collecting conductor) that is electrically connected to the transparent conductive oxide layer (page.7,para.0107; an electrical voltage is applied on the collecting conductors 5.1, a uniform current flows along a current path 11 through the electrically conductive coating 6 in the electrical heating region 3 between the collecting conductors 5.1) and extends in a particular direction (fig.1A, 5.1 extend along in a particular direction); and 
	a second power supply electrode (fig.1A,5.2; a second collecting conductor) that is electrically connected to the transparent conductive oxide layer (page.7,para.0107; an electrical voltage is applied on the collecting conductors 5.2, a uniform current flows along a current path 11 through the electrically conductive coating 6 in the electrical heating region 3 between the collecting conductors 5.2) and extends in the particular direction (fig.1A, 5.2; extend along in a particular direction) while being spaced apart from the first power supply electrode (fig.1A, 5.1 and 5.2 are spaced apart); wherein 
	a ratio of a sum of an electric resistance of the first power supply electrode (fig.1A, 5.1; a first collecting conductor; page.2,para.0039,0041-0042; The layer thickness of the printed-on collecting conductor is preferably from 5μm to 40μm, particularly preferably from 8μm to 20μm and most particularly preferably from 8μm to 12μm with specific resistance is preferably from 0.8μohm·cm to 7.0μohm·cm and particularly preferably from 1.0μohm·cm to 2.5μohm·cm and the width of the first collecting conductor is preferably from 2 mm to 30 mm, particularly preferably from 4 mm to 20 mm and, in particular, from 10 mm to 20 mm) in the particular direction and an electric resistance of the second power supply electrode (fig.1A, 5.2; a second collecting conductor; page.2,para.0039,0041-0042;The layer thickness of the printed-on collecting conductor is preferably from 5μm to 40μm, particularly preferably from 8μm to 20μm and most particularly preferably from 8μm to 12μm with specific resistance is preferably from 0.8μohm·cm to 7.0μohm·cm and particularly preferably from 1.0μohm·cm to 2.5μohm·cm and the width of the second collecting conductor is preferably from 2 mm to 30 mm, particularly preferably from 4 mm to 20 mm and, in particular, from 10 mm to 20 mm) in the particular direction to an electric resistance of the transparent conductive oxide layer (fig.1, 6; page.4,para.0055, 0057-0058; the electrically conductive coating include ITO with a total thickness less than or equal to 2μm, particularly preferably less than or equal to 1μm and sheet resistance of 0.4 ohm/square to 10 ohm/square. In a particularly preferred embodiment, the electrically conductive coating according to the invention has a sheet resistance of 0.5 ohm/square to 1 ohm/square) between the first power supply electrode and the second power supply electrode is 45% or less (according calculation of electric resistance from preferred parameters provided above: R = ρ · L/A = ρ · L/(w · t) = (ρ/t) · (L/w); each electrode resistance is 0.1375 ohm, total is 0.275 ohm, and transparent conductive oxide layer between two electrodes is 1.222 ohm, therefore, the ratio is 22.5%; the preferred parameters picked from above: the specific resistance for electrode 1 x 10μohm·cm, thickness for electrode is 8μm, width of electrode is 10 mm, Length L(b1 or b2) = 1100mm, distance between two electrode h1 is 900mm (page.9,para.0136), conductive layer thickness t is 1μm or less, conductive layer L is 1100mm, conductive layer sheet resistance 1 ohm/square).
	However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 Ila).
	In this case, a certain percentage of ratio of sheet resistance of two electrodes to electrically conductive coating between two electrodes, but the prior art is not specific that the ratio of resistance of two electrodes to the electrically conductive coating between two electrodes less than 45%. However, the court have said that having an optimal or workable range is not inventive. Varying the thickness, length, width and material of two electrodes and electrically conductive coating between two electrodes is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying all parameters of electrically conductive coating and electrodes in order to providing an improved pane with an electrical heating region with more uniform heating power distribution that is simple and economical to produce (page.1,para.0006).  Varying paraments of electrodes and electrically conductive coating causing ratio of resistance of two electrodes to electrically conductive coating between two electrodes more or less to achieve distribute heat evenly. For instance, thinner electrodes will provide high resistance causing excessively high heat (H=I2Rt), shorter distance of electrically conductive coating between two electrodes will provide high resistance causing higher heat, or larger cross-section of material of electrode or conductive oxide layer will provide lower resistance causing lower heat, all of parameters can be adjusted according manufacture requirement to achieve the best result. Therefore, the ratio between sum of sheet resistance of two electrodes to electric conductive coating between two electrodes is recognized in the art to be a result effective variable.

Regarding claim 1, the transparent conductive oxide layer has a thickness from 20 to 250 nm (page.4, para.0057, the electrically conductive coating is a layer or a layer structure of a plurality of individual layers with a total thickness preferably less than or equal to 1μm) and is formed of a material having a specific resistance from 1.4 x 10-4 to 2.9 x 10-4Ω·cm (see Schall, page.4, para.0058, electrically conductive coating has a sheet resistance of 0.4 ohm/square to 10 ohm/square; according calculation of a formed electrically conductive coating with thickness less or equal to 1μm, the specific resistance range is 4 x 10-5 to 2 x 10-3 ohm/square or less, which is encompass specific resistance range 1.4 x 10-4 to 2.9 x 10-4Ω·cm when sheet resistance approximate 1 ohm/square to 3 ohm/square.

However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 Ila).
	In this case, a certain preferred range of thickness of electrically conductive coating is 1μm or less, but the prior art is not specific that the thickness of electrically conductive coating is 20-250nm. However, the court have said that having an optimal or workable range is not inventive. Varying the thickness of electrically conductive coating is recognized as a result-effective variable which is result of a routine experimentation. In this case, the certain thickness of electric conductive coating includes function layer and dielectric layer may formed one or more than one layers in order to providing high transmittance in the visible spectral range and electrical conductivity (page.3-4,para.0052), and the dielectric layer is well known as restricts leak current and ensures the electric integrity of the heater.
Varying thickness of electrically conductive coating causing different visible spectral range and electrical conductivity that satisfying the manufacture requirement to produce desired product. Therefore, the thickness of electric conductive coating is recognized in the art to be a result effective variable.

	Further, In this case, a certain range of the specific resistance of electric conductive coating is provided for heater, but the prior art is not specific that the specific resistance of electrically conductive coating is 1.4 x 10-4 to 2.9 x 10-4Ω·cm. However, the court have said that having an optimal or workable range is not inventive. Varying the specific resistance of electrically conductive coating is recognized as a result-effective variable which is result of a routine experimentation. In this case, the certain range of the specific resistance of the electric conductive coating is provided relevant to thickness and sheet resistance of electric conductive coating because such sheet resistances are particularly suitable for heating motor vehicle panes with typical onboard voltages of 12 V to 48 V or in the case of electric vehicles, with typical onboard voltages of up to 500 V (page.4,para.0058); the thickness of electric conductive coating is also changeable due to the visible spectral range and electrical conductivity, Therefore, the specific resistance of electric conductive coating is recognized in the art to be a result effective variable.

2. The heater according to claim 1. wherein a material the first power supply electrode has a specific resistance of 4 x 10-5Ω·m or less (page.2, para.0040, 0042; collecting conductor, such as silver; specific resistance range is 0.8 x 10-6 Ω ·cm to 7.0 x 10-6 Ω ·cm and particularly preferably from 1.0 x 10-6 Ω ·cm to 2.5 x 10-6 Ω ·cm) and a material forming the second power supply electrode has a specific resistance of 4 x 10-5Ω·m or less.( page.2, para.0040, 0042; collecting conductor silver; specific resistance range is 0.8 x 10-6Ω ·cm to 7.0 x 10-6Ω ·cm and particularly preferably from 1.0 x 10-6Ω ·cm to 2.5 x 10-6Ω ·cm).

3. The heater according to claim 1, wherein the material forming the first power supply electrode is a metal material and the material forming the second power supply electrode is a metal material. (page.2, para.0040; metal material).

4. the heater according to claim 1, wherein the first power supply electrode has a thickness of 1μm or more, and the second power supply electrode has a thickness of 1μm or more (page.2,para.0041; The layer thickness of the printed-on collecting conductor is preferably from 5μm to 40μm, particularly preferably from 8μm to 20μm and most particularly preferably from 8μm to 12μm).

5. The heater according to claim 1, wherein a material forming the transparent conductive oxide layer contains indium oxide as a main component(page.4,para.0055; Other suitable electrically conductive coatings preferably contain indium tin oxide (ITO)).

7. The heater according to claim 1, wherein the substrate is flexible (page.3,47; The first pane as substrate preferably contain glass, particularly preferably flat glass, float glass, quartz glass, borosilicate glass, soda lime glass, or clear plastics, preferably rigid clear plastics, in particular, polyethylene, polypropylene, polycarbonate, polymethylmethacrylate, polystyrene, polyamide, polyester, polyvinylchloride, and/or mixtures thereof.).

	
Claim 6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall US 2017/0,251,526 in view of Kajihara US 2013/0,288,047.

Schall teaches the invention as discussed above, but is silent on a carrier density of the transparent conductive oxide layer as determined by Hall effect measurement (claim 6) and heater-equipped article (claim 8).

Kajihara teaches:
Regarding claim 6, the heater according to claim 1, wherein a carrier density of the transparent conductive oxide layer as determined by Hall effect measurement is 6.0 x 1020 cm-3 or more (page.4, par.0041, crystallized ITO film has carrier density determined by hall effect measurement is 6.0 x 1020 cm-3 to 15  x 1020 cm-3; page.4, par.0050, Hall effect measurement).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the Schall by configuring a certain carrier density of ITO as taught by Kajihara in order to obtaining a lower resistance of ITO film that beneficially increase heat generating. 

8. A heater-equipped article (fig.2,101; transparent conductive laminated body) comprising: a molded body (fig.2, 4, transparent substrate) including an adherend surface (fig.2; surface between substrate(4) and pressure-sensitive adhesive layer (3); a pressure-sensitive adhesive layer that is in contact with the adherend surface (fig.2,3; pressure-sensitive adhesive layer), and the heater according to claim 1 (see discussed above), the heater being in contact with the pressure-sensitive adhesive layer and attached to the molded body with the pressure-sensitive adhesive layer (fig.2,3,4; pressure-sensitive adhesive layer adhesive transparent substrate 4 and heater(see Schall; heater).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the Schall by adding pressure adhesive layer and transparent substrate/molded body as taught by Kajihara in order to impart a satisfactory mechanical strength to the film base material, and contribute particularly to prevention of occurrence of curl and the like (page.4, para. 0046, line 1-5). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2 on page.6-8 in Applicant Arguments/Remarks Made in an Amendment is filled 07/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Schall US 2017/0,251,526 discloses heater includes a pane with an electrical heating region, such as a windshield, must be kept free of ice and condensation.
Schall teaches a conductive coating material contains indium tin oxide (ITO) has a certain range of thickness and sheet resistance; collecting conductors as electrodes particularly preferably from 1.0 x 10-6 Ω ·cm to 2.5 x 10-6 Ω ·cm, which is inside of application range. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761